Citation Nr: 0026355	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-17 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for carcinoma of the lower 
lip, claimed as secondary to tobacco use in service.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from December 1950 to November 
1954.

This issue originally came before the Board of Veterans' 
Appeals (Board) on appeal from a August 1998 rating action in 
which the RO denied service connection for carcinoma of the 
lower lip and emphysema, both claimed as secondary to tobacco 
use in service.  

In a decision dated in April 2000, the Board denied service 
connection for emphysema as not well grounded; hence, that 
issue is no longer before the Board.  In April 2000, the 
Board also remanded the issue of entitlement to service 
connection for carcinoma of the lower lip, claimed as 
secondary to tobacco use in service, for RO consideration of 
evidence received following certification of the appeal to 
the Board.  That same month, the RO continued the denial of 
service connection for carcinoma of the lower lip, claimed as 
secondary to tobacco use in service.  The issue is now again 
before the Board. 


FINDING OF FACT

Although the record includes a medical opinion that the 
veteran's lip carcinoma is likely attributable to smoking, 
there is no competent medical evidence that the veteran 
acquired a nicotine addiction in service, or that his 
carcinoma of the lower lip is otherwise related to his active 
military service.  


CONCLUSION OF LAW

The veteran's claim for service connection for carcinoma of 
the lower lip, claimed as secondary to tobacco use, is not 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran alleges that he began to smoke cigarettes while 
on active duty in the military, and that use of tobacco 
products eventually led to the development of carcinoma of 
the lower lip. 

The veteran's service medical records do not contain any 
entries indicating that he was a smoker, or that he had 
complaints or received treatment for carcinoma.  Carcinoma of 
the lower lip also was not diagnosed or otherwise noted 
within one year of separation from service in November 1954. 

Private medical treatment records dated in October 1972 
revealed that the veteran received treatment for carcinoma of 
the lower lip.  It was indicated that the veteran had been a 
smoker for sometime.  

Private medical treatment records dated from June 1991 to 
October 1991 revealed that the veteran continued to receive 
treatment for carcinoma of the lower lip.  It was noted that 
the veteran had a long history of smoking.    

In an August 1998 rating action, the RO denied service 
connection for carcinoma of the lower lip, claimed as 
secondary to tobacco use in service.  

Following certification of the veteran's claims folder to the 
Board, the veteran's representative submitted additional 
evidence along with a statement that the veteran specifically 
did not waive initial consideration of the evidence by the RO 
pursuant to 38 C.F.R. § 20.134 (1999).  The evidence 
consisted of a January 1999 statement from a private 
physician and a previously submitted private medical 
treatment record dated in October 1972.  In the January 1999 
statement, the physician stated that the veteran was treated 
in October 1972 for a lesion of the lower lip.  The lesion 
was excised and the pathology report showed it to be a 
squamous cell carcinoma.  The physician concluded that 
because the veteran was a heavy cigarette and pipe smoker, in 
all probability his smoking was directly related to the lip 
carcinoma.

Following initial appellate review in April 2000, the Board 
remanded the case to the RO for consideration of the January 
1999 physician's statement.  The RO was requested to review 
the evidence and issue an SSOC. 

An SSOC was issued in April 2000.  The RO stated that the 
January 1999 statement from the veteran's physician was 
reviewed but continued to deny entitlement to service 
connection for carcinoma of the lower lip, claimed as 
secondary to tobacco use in service.  

The veteran submitted previously considered medical treatment 
records dated in June 1991 and August 1991 which indicated 
that he was diagnosed and treated for carcinoma of the lower 
lip.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

In a precedent opinion, VA's Office of General Counsel set 
forth a two-pronged sequential analysis for determining 
whether a veteran is entitled to service connection on the 
premise that he became chemically addicted to nicotine from 
chronic smoking that began while he was on active duty in the 
military.  The Office of General Counsel indicated that, for 
service connection to be warranted in these types of cases, 
then:

(1) the veteran must have acquired a chemical dependence on 
nicotine during service; and

(2) his nicotine dependence must have been the proximate 
cause of his present disability.

VAOPGCPREC 19-97 (May 13, 1997).

The Office of General Counsel also indicated that the first 
tier of the analysis-concerning the question of whether the 
veteran became chemically dependent on nicotine while in 
service-is a medical issue.  This means that competent 
medical evidence, and not just the opinion of a lay person, 
is required to address this question. See, e.g., Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

The Board notes parenthetically that, in July 1998, the 
President of the U.S. signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" (IRS Reform Act) into 
law as Public Law No. 105-206. In pertinent part, the IRS 
Reform Act strikes out section 8202 of the "Transportation 
Equity Act for the 21st Century" (TEA 21), which was earlier 
signed by the President into law in June 1998, and inserts a 
new section that expressly prohibits the granting of service 
connection for a disability on the basis that it resulted 
from an injury or disease attributable to the use of tobacco 
products by a veteran during his service in the military. 112 
Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C. § 
1103). Since, however, section 1103 applies only to claims 
that were filed after June 9, 1998, it has no affect on this 
case because the veteran filed his claim in August 1997.

The preliminary determination that must be made with respect 
to the claim at issue, however, is whether it is "well 
grounded."  38 U.S.C.A. § 5107(a).  A claim is well grounded 
if it is "plausible, meritorious on its own or capable of 
substantiation." Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  The 
United States Court of Appeals for Veterans Claims (formerly, 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) also has held, however, although a claim need 
not be conclusive to be well grounded, competent evidence-and 
not just allegations-to justify concluding that the claim is 
at least plausible must nonetheless accompany it.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The Court has 
further held that, where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 
1 Vet. App. at 81).  The burden of showing that the claim is 
well grounded, if judged by a fair and impartial individual, 
resides with the veteran.  If it is determined he has not 
satisfied this initial burden, then his appeal must be 
denied, and VA does not have a "duty to assist" him in 
developing the evidence pertinent to his claim.  See Slater 
v. Brown, 9 Vet. App. 240, 243 (1996);  Murphy, 1 Vet. App. 
at 81-82.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of: (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, a claim may be established as well grounded 
pursuant to 38 C.F.R. § 3.303(b).  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or within the presumptive period after 
service, and that he still has such condition.  See also 38 
C.F.R. § 3.303(d).  Again, however, such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent. If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumptive period after service, provided that continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In this case, there are no complaints, findings, or diagnosis 
of carcinoma of lips in service.  While the post service 
medical records reveal treatment for carcinoma of the lower 
lip, there is no indication of the existence of any cancerous 
lesions of the lip prior to October 1972.  The Board 
acknowledges that the record includes a medical opinion that 
the veteran was a heavy cigarette and pipe smoker, in all 
probability his smoking was directly related to the lip 
carcinoma.  However, that fact, alone, does warrant a grant 
of service connection.  Significantly, there is no competent 
medical opinion that the veteran developed a nicotine 
addition, or even smoked, during his active military service, 
or that his carcinoma of the lower lip is otherwise related 
to service.

Although the veteran has alleged that he started smoking in 
service, even if ultimately shown to be true, is not, in 
turn, tantamount to concluding that he became chemically 
addicted to nicotine while in the military, an essential 
element of the claim.  See VAOPGCPREC 19-97.  For service 
connection carcinoma of the lower lip to be warranted in his 
appeal, there must be medical evidence, and not just 
allegations, showing that such is, in fact, the case.  See 
Tirpak, 2 Vet. App. at 611; Grottveit, 5 Vet. App. at 93.  
The veteran does not have the medical expertise or training 
to diagnose a medical condition such as nicotine dependence 
or, equally significant, to indicate that it originated in 
service and link it to the later development of carcinoma of 
the lower lip.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for cancer of the lower well grounded, VA 
is under no "duty to assist" him in developing the evidence 
pertinent to his claim. See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make his 
claim well grounded. See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).

The Board notes that the RO also denied the veteran's claim 
as not well grounded. Clearly then, he is not prejudiced by 
the Board's decision to deny his claim on this same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  
Furthermore, as the RO provided the legal requirement for 
submitting a well-grounded claim and an explanation as to why 
the veteran's claim was denied, the Board also finds that VA 
has met any duty to inform him of the evidence necessary to 
support his claim.  See 38 U.S.C.A. § 5103(a); see Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995). 

ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for carcinoma of the lower lip, claimed as 
secondary to tobacco-based products, is denied.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 7 -


